DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment

This office action is in response to applicant’s amendment filed on January 03, 2022 in response to PTO office action mailed on September 02, 2021.  Amendment has been entered.

Claims 1-18 are pending. 

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on January 13, 2022 linking the current application with its parent application 13404837 filed 02/24/2012 ,now U.S. Patent #10726450, 13404837 is a continuation of 10/911,783, filed 08/03/2004, now U.S. Patent #8126907.

A Terminal Disclaimer filed on January 13, 2022 has been approved and entered.


Priority Claim

The current application 16941242, filed 07/28/2020 is a continuation of 13404837, filed 02/24/2012 ,now U.S. Patent #10726450, 13404837 is a continuation of 10911783, filed 08/03/2004 ,now U.S. Patent #8126907


Allowable Subject Matter
Claims 1-18 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to teach or suggest the claimed limitations as recited in the independent claims 1, 7 and 13.  Thus, claims 1-18 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164